Citation Nr: 0100986	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  95-35 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
hip injury.

2.  Entitlement to service connection for residuals of a left 
ankle injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1940 to 
November 1946, and from January 1951 to July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  Upon reviewing the record, the Board is of the 
opinion that additional development is warranted.  Therefore, 
the disposition of the issues of entitlement to service 
connection for residuals of a left hip injury, and residuals 
of a left ankle injury will be held in abeyance pending 
further development by the RO, as requested below.

Under the provisions of 38 U.S.C.A. § 7105(a) (West 1991 & 
Supp. 2000), an appeal to the Board must be initiated by a 
notice of disagreement (NOD) and completed by a substantive 
appeal (Form 9) after a statement of the case is furnished to 
the veteran.  In essence, the following sequence is required:  
There must be a decision by the RO, the veteran must express 
timely disagreement with the decision, VA must respond by 
explaining the basis of the decision to the veteran, and 
finally the veteran, after receiving adequate notice of the 
basis of the decision, must complete the process by stating 
his argument in a timely-filed substantive appeal.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (2000).

In his October 1995 substantive appeal, the veteran advised 
the RO that he desired appellate review of the issues of 
entitlement to service connection for residuals of a right 
hip injury, and residuals of a right leg injury.  A January 
1996 rating decision denied service connection for these 
disabilities.  The veteran was notified of this decision, and 
did not file a notice of disagreement.  Consequently, the 
only issues that have been properly developed and certified 
for appeal are the issues of entitlement to service 
connection for residuals of a left hip injury, and residuals 
of a left ankle injury.  Accordingly, the Board will limit 
its consideration to these issues.

Finally, based on statements from the veteran's 
representative, it appears that the veteran wishes to reopen 
the issues of entitlement to service connection for residuals 
of a right hip injury, and residuals of a right leg injury.  
As these issues are not inextricably intertwined with the 
issues certified on appeal at this time, they are referred 
back to the RO for appropriate initial consideration.  See 
Parker v. Brown, 7 Vet. App. 116 (1994).


REMAND

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, and of the information necessary 
to complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Service medical records show that the veteran sustained 
contusions of the left hip and ankle in February 1952, when 
he was pinned against a bulkhead by a heavy coil of wire 
during a "roll of the ship."  The record notes that while 
there did not appear to be a fracture, the veteran's left hip 
and ankle were bruised and painful on movement or standing.  
He was admitted for further treatment.  A March 1952 record 
indicates that the veteran was progressing nicely, but 
continued to experience "much pain on movement."  A record 
dated the following week notes that the veteran was still a 
"bed patient," but was improving.  Later that month, he was 
noted to be "up and about."  The veteran was discharged to 
duty in March 1952.  The record indicates that although the 
veteran's left hip and ankle would be painful for some time, 
there was no fracture.

An August 1957 periodic examination revealed a normal 
clinical evaluation of the lower extremities.

According to a November 1961 report, the veteran experienced 
a "sudden pulling pain" in his low back while lifting and 
twisting.  An examination revealed tenderness over the 
lumbosacral joint, and a limitation of motion in all 
directions.  Lumbosacral strain was diagnosed.

A June 1967 separation examination report notes normal 
clinical evaluations of the spine and lower extremities.

According to a December 1967 hospital report, the veteran was 
admitted for treatment of "classic L5 nerve root irritation 
with L4 herniated nucleus pulposus."  The veteran reported 
experiencing an onset of low back pain after lifting 160 to 
180 pounds of weight in 1962, and provided a five year 
history of right hip and leg pain.  He explained that these 
symptoms increased in severity two months earlier.  A lumbar 
myelogram was performed without complications.  The veteran 
underwent an L5-S1 hemilaminectomy with excision of extruded 
disc the following day.  The discharge diagnosis was 
herniated nucleus pulposus, L5-S1.

In July 1993, the veteran filed a claim of entitlement to 
service connection for disabilities of the back and lower 
extremities.  He explained that he incurred a left leg 
disability in 1953, and disabilities of the back and right 
leg in 1962.  The veteran reported that he was currently 
receiving treatment for his "back, hips and legs" from the 
VA Medical Center (VAMC) in Reno, Nevada, and the Beale Air 
Force Base Hospital.

An August 1994 rating decision granted service connection for 
degenerative disc disease of the lumbosacral spine with 
sciatica, and assigned a 60 percent evaluation.  That 
decision was based on service medical records showing 
treatment for a back injury, and current records from the 
Beale Air Force Based Hospital.

In September 1994 correspondence, the veteran sought service 
connection for residuals of left hip and ankle injuries.  He 
explained that he injured his left lower extremity 
approximately 10 years before he injured his back, and 
maintained that separate evaluations were warranted for these 
disabilities.

A note in the claims folder, dated in September 1994, 
indicates that medical records from the Beale Air Force Base 
Hospital were "apparently returned without notation or 
copies made."

In March 1995, the RO denied service connection for residuals 
of a left hip injury, and residuals of a left ankle injury.  
The veteran filed a notice of disagreement with this decision 
the following month, and submitted a substantive appeal in 
October 1995, perfecting his appeal.

A review of the claims folder reveals that relevant evidence 
in support of the veteran's claim may exist or could be 
obtained.  See Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Specifically, 
treatment records from the Reno VAMC, and the Beale Air Force 
Base Hospital are not in the claims file.  Therefore, 
pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. § 3.103(a) 
(2000), the Board is deferring adjudication of the issues of 
entitlement to service connection for residuals of a left hip 
injury, and residuals of a left ankle injury pending a remand 
of the case to the RO for further development.

As the VA is required to obtain relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)), in addition to records of relevant 
medical treatment or examination of the claimant at 
Department health-care facilities or at the expense of the 
Department, if the claimant furnishes information sufficient 
to locate those records (38 U.S.C.A. § 5103A(c)(2)), the 
Board finds that it has no alternative under the new 
legislation but to remand this matter so that the RO can take 
the necessary steps to obtain all outstanding VA and private 
treatment records.  It should be further noted that whenever 
the Secretary attempts to obtain records from a Federal 
department or agency under this subsection or subsection (c) 
[38 U.S.C.A. § 5103A(c)], the efforts to obtain those records 
shall continue until the records are obtained unless it is 
reasonably certain that  such records do not exist or that 
further efforts to obtain those records would be futile (38 
U.S.C.A. § 5103A(b)(3)).

Finally, the current record is not sufficient to make a 
decision on the claim.  In particular, the current record is 
not clear that there are separate disabilities of the left 
hip and ankle not attributable to the already service 
connected back disability.  Even assuming there are separate 
left hip and ankle disabilities, there is no competent 
medical evidence addressing whether or not there is a link 
between such disabilities of the left lower extremity and 
injuries sustained during service.  The veteran's lay 
assertions of medical causation are not competent to 
establish such a relationship.  Under the provisions of the 
Veterans Claims Assistant Act of 2000, it appears that the 
veteran must be afforded a VA examination to ascertain the 
etiology of any current disabilities of the left lower 
extremity, and to provide specific opinions regarding the 
degree of medical probability that they are related to 
service.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment for his left 
lower extremity that are not currently a 
part of the record.  After obtaining the 
appropriate authorization, the RO should 
attempt to obtain any such records that 
have not been previously obtained.  In 
particular, the RO's attention is 
directed to the veteran's reference to 
medical treatment at the Reno VAMC, and 
the Beale Air Force Base Hospital.  The 
RO is again advised that efforts to 
obtain these records should continue 
until they are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile (38 
U.S.C.A. § 5103A(b)(3)).

3.  The veteran should be afforded an 
examination by an appropriately qualified 
physician to determine the nature and 
etiology of any current disabilities of 
the left lower extremity.  All indicated 
studies must be conducted.  After the 
examination and review of the evidence in 
the claims folder, including the 
veteran's service medical records, the 
physician should express opinions as to 
the following:

(a)  What is the correct diagnostic 
classification of any current left leg 
disabilities found?  

(b)  What is the degree of medical 
probability, in percentage terms, if 
feasible, that any current disabilities 
of the left lower extremity are causally 
related to service or any incident or 
event in service?  In this context, the 
examiner should comment on whether there 
is an identifiable left hip or ankle 
disability now present that is not 
causally linked to the service-connected 
back disability and, if such separate and 
distinct disability exists, what is the 
relationship of that disability to 
service.

A comprehensive report, which represents 
consideration of the aforementioned 
factors, as well as the history of the 
veteran's disability should be provided.  
The veteran's claims folder and a copy of 
this remand must be provided to the 
examiner for review in conjunction with 
the examination.  Any opinions expressed 
must be accompanied by a complete 
rationale.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in this claim.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
requested examination report and the 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  In 
addition, the RO should ensure that all 
reasonable steps have been taken to 
secure any outstanding medical records 
identified by the veteran.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues of entitlement to 
service connection for residuals of a 
left hip injury, and residuals of a left 
ankle injury.  If the veteran's claim 
remains denied, he and his representative 
should be provided with a Supplemental 
Statement of the Case.  The applicable 
response time should be allowed.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes). In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


